


EXHIBIT 10.1
PERSONAL AND CONFIDENTIAL


May 1, 2015


Mr. Aaron Epstein
77 West 15th Street
New York, NY 10011


Dear Aaron,
    
Congratulations! We are pleased to extend to you this offer of promotion to
President of Voltari Corporation (the Company) at our office located at 601 West
26th Street, Suite 415, New York, NY 10001 and to modify the terms of your
employment with the Company as set forth below.


This letter explains the details and terms of the offer.




Position:
Your position will be President, reporting to the Chief Executive Officer of the
Company with the duties and responsibilities generally associated with this
position. Other reasonable modifications to your responsibilities may be enacted
by the Company.



Effective Date:
Should you accept our offer and satisfy the Companys contingencies, your
promotion and the modifications to the terms of your employment will begin
immediately.



Base Compensation:
Your gross semimonthly base salary will be $8,333.33 (calculated to $200,000 per
annum) subject to deductions required by law or authorized by you, with payroll
generation normally on the 15th and the last day of the month. Your position is
exempt from overtime under the Fair Labor Standards Act. All of your
compensation is subject to deductions as required by law.





Bonus:     
You may be eligible to participate in incentive plans established from time to
time by the Companys Compensation Committee (the Committee). Full terms and
conditions will be contained in the applicable Plan document.





Benefits:
As a full-time employee, you will continue to be eligible for participation in
the Companys benefit plans in accordance with the terms of the respective plan.
The cost of participating in the plans (if any) will depend upon the type of
benefit and level of coverage you elect.



Eligibility for the Companys benefits and time-off programs are subject to the
terms and conditions of the applicable plan document. The Company reserves the
right to add, change, or terminate benefits at any time.




Performance Reviews /
Annual Merit Increases:
The Company will review your performance at least annually. Our performance
period runs from January 1 through December 31. The Company may award
discretionary annual merit increases, based on your performance and other
position factors. Merit increases, if granted, are at the sole discretion of the
Company, and are generally effective on March 1st following the performance
period. They are





--------------------------------------------------------------------------------




prorated for your time of employment if you were hired during the performance
period.


Non-Competition:
You shall not, during your employment or during the twelve (12) month period
following the cessation of employment, either directly or indirectly, as
principal, agent, owner, employee, partner, investor, shareholder (other than
solely as a holder of not more than two percent (2%) of the issued and
outstanding shares of any public corporation, consultant, advisor or otherwise
whatsoever own, operate, carry on or engage in the operation of or have any
financial interest in or provide, directly or indirectly, financial assistance
to or lend money to or guarantee debts or obligations of any person carry on or
engaged in any business that is then a competitor with the Companys business.
The Companys Business shall be deemed to be (i) providing digital marketing,
merchandising, and advertising solutions to brands, marketers and advertising
agencies, including, without limitation, predictive analytics, ad placement and
digital marketing campaign advice and implementation assistance. (ii) any other
services, products or developments conducted or under development by the Company
at the time of the termination of your employment with the Company; (i) and (ii)
above as conducted by the Company and any of its subsidiaries or affiliates,
whether with respect to customers, sources of supply or otherwise.



Non-Solicit:
Customers and Suppliers: You shall not, during your employment or during the
twenty-four (24) month period following the cessation of your employment, within
the geographic territory in which you exercised responsibilities immediately
prior to the cessation of your employment, directly or indirectly solicit,
service or accept business from any customer or prospective customer of the
Company known to you during your employment with the Company. Nor shall you,
during the same twenty-four (24) month period, directly or indirectly interfere
with, compromise, or adversely affect the relationship between the Company and
any of their suppliers. The terms customer or supplier shall mean a customer or
supplier doing business with the Company or a prospective customer of the
Company during your employment. You shall not, during your employment or
twenty-four period following the cessation of employment, directly or indirectly
on your own behalf or on behalf or any other person hired, retain a service or
attempt to solicit the services of any individual who is an employee of, or
service provider to the Company, or encourage any individual to leave his or her
employment with or cease providing services to the Company.



Severance:
Subject to the terms of the Companys Amended and Restated Executive Severance
and Change in Control Plan, in the event the Company terminates your employment
without cause (as defined therein), you shall be entitled to a severance payment
(Severance Payment) in an amount equal to (i) the sum of any portion of your
Base Salary earned but not yet paid through the date of termination and any
accrued but unused vacation. In each case, to the extent earned, but not yet
paid by the Company through the date of termination, (ii) an amount equal to six
twelfths (6/12) of your annualized Base Salary, paid over a six month period
following the termination of your employment in accordance with the Companys
normal payroll practices, and (iii) any other benefits or compensation payable
under any of the Companys employee benefit plans in accordance with the
applicable plan terms; which payments under clause (ii) are subject to and
conditioned upon your execution and delivery of the Companys Release.



Employment at Will:
This letter does not constitute a contract or employment agreement. Employment
with Voltari is At Will. This means that you may resign, or the Company may
terminate your employment with or without cause, and with or without prior
notice at any time. Nothing contained in this letter shall limit or otherwise
alter the foregoing. No representations to the contrary are effective unless in
writing and approved by the





--------------------------------------------------------------------------------




Companys Chief Executive Officer. Your employment will be subject to other
policies, terms and conditions that may be established by the Company from time
to time.


Company Policies:
You must comply with all the policies of the Company in effect during your
employment. You must also comply with the terms and conditions of the Companys
Employee Handbook previously provided to you.



Our offer to you expires on May 11, 2015 and is contingent on:


•
Your signature on the enclosed Nondisclosure and Intellectual Property
Protection Agreement.

•
Your representing the following:

(i)
You are not a party to, or involved in, or under investigation in, any pending
or threatened litigation, proceeding or investigation of any governmental body
or authority or any private person, corporation or other entity.

(ii)
You have never been suspended, censured or otherwise subjected to any
disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations; and

(iii)
You are not subject to any restriction or agreement whatsoever which would cause
you to not be able fully to fulfill your duties under this Agreement.



If you accept our offer, please acknowledge your acceptance by signing below and
returning all pages to .


Sincerely,




/s/ Richard Sadowsky


Richard Sadowsky
Acting Chief Executive Officer


Acknowledged:






/s/ Aaron Epstein
______________________
Date: May 11, 2015

Aaron Epstein




